DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Final Office Action is in response to the claims filed 2/13/2021.  Claims 10-13, 15-17, and 19 have been cancelled. Claims 1, 2, 3, 5, 14, 18, 20, 21, and 25 have been amended.  Claims 1-9, 14, 18, and 20-30 are pending and examined.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, 21-24, 27, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Emsellem 2013/0067883 in view of Marchandise 2013/0200219 and Sugawara JP6263179
Regarding claim 1, Emsellem Fig. 9 (the thruster of Emsellem Fig. 9 is a derivative of the thruster as taught in Fig. 1 of Emsellem and is construed as being the same as the thruster of Fig. 1 unless otherwise taught by Emsellem) comprising: (a) a plasma production chamber (6) having a cylinder body (2), a first closed end (the portion of the plasma production chamber extending from the location of the maximum of B as shown in Fig. 10 to the upstream end of 8) and a second open end (the end nearest 18); (b) a magnet system (magnetic circuit 68 and electromagnet magnet 64, see [0267] The magnetic field generator 12, 14 may comprise at least one magnet 64. A magnet 64 has notably the advantage over a coil, or an electromagnet not to be dependent on any power source and not to heat. The magnetic field generator 12, 14 may also comprise at least one electromagnet 64, and see [0266] In this embodiment, the thrusters 1 may comprise a magnetic circuit 68 made of materials with magnetic  (the magnetic field lines of the magnetic field) oriented parallel ([0266] The magnetic circuit 68 is adapted to generate a magnetic field substantially parallel to the axis of the main chamber 6) to a central longitudinal axis of the plasma production chamber (4) with a magnetic field strength that is continuously decreasing from the first closed end to the second open end, (see Fig. 10 and [0265] said magnetic field having at least a first maximum along the axis 4, said magnetic field being substantially axial and decreasing along the axis 4) each of the one or more radially-disposed magnets producing a magnetic field (the magnetic field of 64) of the same polarity within the plasma production chamber (with only 1 magnet there is only one polarity) wherein the plasma production device is electrodeless (The ionizer is a Radio Frequency (RF) ionizer (16) which is shown radially outside of the plasma production chamber (6). The plasma production by the ionizer is electrodeless. In particular, ionization is the result of an oscillating field between 900 MHz and 80 GHz [0243] FIG. 1 (the thruster of Emsellem Fig. 9 is a derivative of the thruster as taught in Fig. 1 of Emsellem and is construed as being the same as the thruster of Fig. 1 unless otherwise taught by Emsellem), the electromagnetic field generator comprises a first resonant cavity 16 and a second resonant cavity 18, respectively located near the coils 12 and 14. The first resonant cavity 16 is adapted to generate an oscillating electromagnetic field in the cavity, between the two maxima of the magnetic field, or at least on the side of the maximum Bmax2 containing the injector, i.e. upstream. The oscillating field is ionizing field, with a frequency fE1 in the microwave range that is between 900 MHz and 80 GHz. The frequency of the electromagnetic field is preferably adapted to the local value of the magnetic field, so that an important or substantial part of the ionizing is due to the electron cyclotron resonance.) 
As evidenced by Longmier “Ambipolar ion acceleration in an expanding magnetic nozzle”, an electron population in an expanding plasma (of the sort that would be present in the magnetic field of Fig. 10 of Emsellem) results in an ion accelerating ambipolar potential (see Longmier page 3 ““It has long been understood that the electron population in an expanding plasma could be responsible for establishing an electric field that contributes to ion acceleration in the form of a double layer or a more gradual ambipolar potential. The former phenomenon has been extensively studied by Boswell, Charles and others who have characterized the conditions under which laboratory double layers may form. These may be strongly dependent on the parameter space in which the experiment is carried out. The following experiments were performed to expand on the work done by Boswell and Charles et al, and in fact the original goal was to find and characterize a double layer within the VX-200i device. It was observed that the helicon”).  Since the magnitude of the ambipolar potential is dependent on the manner in which the electromagnet 64 is operated and since the ponderomotive acceleration is dependent on the manner in which the electromagnet 64 and the manner in which the electromagnetic field generator 18 is operated, (Emsellem [0265] “first magnetic field generator 12, 14 and an electromagnetic field generator 18 adapted to 
Emsellem as discussed above does not teach a propellant tank a flow regulator and a propellant line in communication with the plasm[0265]a production chamber and configured to deliver a gaseous propellant a propellant into the plasma production chamber
Marchandise (Fig. 4) teaches a propellant tank (1 [0016] That feed system 50 comprises a high-pressure tank 1 of ionizable gas, e.g. xenon or krypton, that is connected by a pipe 51 to a low-pressure buffer tank 2.) and a flow regulator (6, 7, 2, and 4) and a propellant line (51) in communication with a plasma production chamber (20 as shown in Fig. 1 which would be downstream of 26 for a thruster system) and configured to deliver a gaseous propellant a propellant into the plasma production chamber (see Fig. 4 and Fig. 1, where Fig. 4 is an improvement over the Prior Art Feed System shown in Fig. 2 for a thruster as shown in Fig. 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Emsellem with Marchandise’s teachings on propellant delivery for electric thrusters to provide the benefit of a compact system having the combined benefits of high pressure propellant storage and a stable propellant flow rate to the thruster which may be varied as needed ([0018] The pressure in the high-pressure tank 1 varies from about 150 bars to about 1 bar; the pressure in the low-pressure buffer tank 2 varies in the range about 1.5 bars to 3 bars. [0062] In a preferred embodiment, the electric thruster of the invention has a restrictor between the high-pressure tank and the low-pressure buffer tank so as to limit the flow to the low-pressure buffer tank. It is then possible to use a low-pressure buffer tank having a capacity that is much smaller than that in known electric thrusters, e.g. less than 20 cubic centimeters (cm.sup.3), while maintaining good accuracy in terms of the pressure in the buffer tank, thereby guaranteeing a flow towards the anode and the cathode at a rate that is practically stable [0064] Naturally, the flow rate may be adjusted by varying the setpoint pressure.). 
Emsellem in view of Marchandise as discussed above does not teach a radio frequency (RF) antenna comprising a flat spiral region external to the plasma production chamber and disposed on an external surface of the first closed end, electrically coupled to an AC power source, and configured to deliver an RF energy to an interior region of the plasma production chamber to ionize the gaseous propellant and heat generated plasma by inductive heating.
Sugawara (Fig. 1 and 3) teaches a radio frequency (RF) antenna (coil 11) comprising a flat spiral region (The body of the antenna 11 is a right hand wound flat spiral coil having 2 turns that extend from a radially inner portion of the first closed end of 2 to the radially outer edge of the first closed end 2. At the radially outer edge of the first closed end of 2, the antenna continues in the form a right hand wound helix having 5 turns extending downstream around the cylindrical body of plasma production chamber 2) external (see Fig. 1) to a plasma production chamber (2) and disposed on an external surface (the external surface of the upstream end of (2) that (11) is in contact with) of a first closed end (the end the flat spiral region is shown in contact with), + ions shown in the interior of 2) to ionize the gaseous propellant and heat generated plasma by inductive heating (from the included machine translation of the Japanese Application paragraph 1 under Summary of the Invention “The present invention is an RF type ion source characterized by providing an induction coil on the upper lid of the discharge vessel 1 to increase the amount of plasma generation in the center of the electrode and improve the uniformity of the plasma”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Emsellem in view of Marchandise with Sugawara’s teachings on RF antenna geometry for ionizers to provide the benefit of highly uniform plasma generation (from the included machine translation of the Japanese Application paragraph 1 under Summary of the Invention “The present invention is an RF type ion source characterized by providing an induction coil on the upper lid of the discharge vessel 1 to increase the amount of plasma generation in the center of the electrode and improve the uniformity of the plasma”).
Regarding the recitation of “wherein a radius (Rl) of the production chamber is selected from a range between a minimum radius and a maximum radius, the range configured to provide an increased efficiency of the plasma production device, wherein the minimum radius is the Larmor orbit radius (Pi) of ions of the generated plasma, the minimum radius configured to allow complete orbits of the ions and electrons in the production chamber, wherein the maximum radius is five times a skin depth (Ps) of the RF energy, the maximum radius configured to allow the inductive heating to maximize  as evidenced by Otto “Introduction and Review of Basic Plasma Properties”, the skin depth (ps) of the RF energy depends the electron density.  As such, it is determined by the manner of operating the plasma production device as taught by Emsellem in view of Marchandise and Sugawara.  Since, the recited limitations of “wherein the maximum radius is five times a skin depth (Ps) of the RF energy, the maximum radius configured to allow the inductive heating to maximize amount of the propellant that is ionized and to maximize amount of the generated plasma that is heated” are the result of a manner of operating the apparatus of Emsellem in view of Marchandise and Sugawara as discussed above without additional structural modification, the apparatus of Emsellem in view of Marchandise and Sugawara further reads on the recited limitations.  See MPEP 2114 :"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  As evidenced by Wikipedia Gyroradius, the Larmor radius depends on the ion velocity and the magnetic field strength. As such, it is determined by the manner of operating the plasma production device as taught by Emsellem in view of Marchandise and Sugawara. Since, the recited limitations of “wherein the minimum radius is the Larmor orbit radius (Pi) of ions of the generated plasma, the minimum radius configured to allow complete orbits of 
Regarding claim 2, Emsellem in view of Marchandise and Sugawara teaches the invention as discussed above.
Per the rejection of claim 1 supra, Emsellem in view of Marchandise and Sugawara teaches wherein the flat spiral region is formed by 1-10 turns (See Sugawara as cited in claim 1 “The body of the antenna 11 is a right hand wound flat spiral coil having 2 turns that extend from a radially inner portion of the first closed end of 2 to the radially outer edge of the first closed end 2.”) that expand (see Sugawara Fig. 1) within a plane of the flat spiral region (Sugawara Fig. 1, the plane defined by the coils 11 in contact with the surface of 2 nearest to the locus where 1 is inserted into 2) in a radial direction from the center point of the flat spiral region (the radial direction from the axis defined by 1 as shown in Sugawara Fig. 1), and wherein the flat spiral region is 
Regarding claim 3, Emsellem in view of Marchandise and Sugawara teaches the invention as discussed above.
Per the rejection of claim 1 supra, the flat spiral region taught by Sugawara comprises “a flat spiral having 2 turns that extend from a radially inner portion of the first closed end of 2 to the radially outer edge of the first closed end 2” (Sugawara as cited per the rejection of claim 1 supra) wherein the flat spiral region is disposed on a center point of the first closed end (see Sugawara Fig. 1, the flat spiral region is centered on the radial center of the back plane of 2). As such, the flat spiral region taught by Sugawara supra winds from a point radially inside of the radius of the first closed end to a point at the radius of the first closed end.  So the spiral region radius is 100% of the closed end radius.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Emsellem in view of Marchandise and Sugawara with the recited range for the spiral region radius relative to the closed end radius since it has been held “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05
Regarding claim 4, Emsellem in view of Marchandise and Sugawara teaches the invention as discussed above.
Emsellem in view of Marchandise and Sugawara as discussed above does not teach “wherein the spiral region is configured to cause a constructive interference in 
Emsellem teaches it is known to configure the electromagnetic field generator of a plasma thruster to produce a stationary wave in a resonant cavity (this is a constructive interference condition) to provide the benefit of placing the electromagnetic energy maxima where desired ([0276] FIG. 25 is a schematic view in cross-section of a thruster according to another embodiment of the invention. The electromagnetic field generator 18 of FIG. 25 further comprises a housing 110 adapted to generate stationary electromagnetic waves in the resonant cavity 112. A housing 110 is defined as a system adapted to provide the resonant cavity 112 with microwave power through more than one connection means and with a defined phase relation between them. This housing 110 guides electromagnetic waves to the resonant cavity. 112 Therefore, the creation of stationary waves in the housing 110 provides stationary electromagnetic waves in the resonant cavity 112. Then, stationary electromagnetic waves allow to control the modes of the resonant cavity 112. Stationary waves can be selected to get electromagnetic energy maxima where desired, for instance along the axis where the plasma is confined or where the main chamber 6 passes).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Emsellem in view of Marchandise and Sugawara further with Emsellem’s teachings on configuring electromagnetic field generation means (the spiral and/or coiled regions of Sugawara) so as to cause a constructive interference in magnetic fields produced within the plasma production 
Regarding claim 5, Emsellem in view of Marchandise and Sugawara teaches the invention as discussed above.
Per the rejection of claim 1 supra, Emsellem in view of Marchandise and Sugawara teaches wherein the RF antenna further comprises a coiled region disposed on the external surface of the cylinder body, (Sugawara as cited per the rejection of claim 1 supra “At the radially outer edge of the first closed end of 2, the antenna continues in the form a helix having 5 turns extending downstream around the cylindrical body of plasma production chamber 2”), wherein the coiled region extends along the longitudinal axis of the plasma production chamber (the axis along 1 as shown in Fig. 1 of Suguwara), and wherein the coiled region is selected from the group consisting of a coil, a helix (see Sugawara cited supra), and a half-helix.
Regarding claim 6, Emsellem in view of Marchandise and Sugawara teaches the invention as discussed above.
Per the rejection of claim 1 supra, Emsellem in view of Marchandise and Sugawara teaches wherein the coiled region has 5 turns (Sugawara as cited per the rejection of claim 1 supra “At the radially outer edge of the first closed end of 2, the antenna continues in the form a helix having 5 turns extending downstream around the cylindrical body of plasma production chamber 2”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Emsellem in view of Marchandise and Sugawara with the recited range for the number of turns since it has been held “In 
Regarding claim 7, Emsellem in view of Marchandise and Sugawara teaches the invention as discussed above.
Per the rejection of claim 1 supra, Emsellem in view of Marchandise and Sugawara teaches wherein the coiled region and the flat spiral region are wound in the same direction (see Sugawara per the rejection of claim 1 supra “The body of the antenna 11 is a right hand wound flat spiral coil having 2 turns that extend from a radially inner portion of the first closed end of 2 to the radially outer edge of the first closed end 2. At the radially outer edge of the first closed end of 2, the antenna continues in the form a right hand wound helix having 5 turns extending downstream around the cylindrical body of plasma production chamber 2”).
Regarding claim 8, Emsellem in view of Marchandise and Sugawara teaches the invention as discussed above 
Per the rejection of claim 1 supra, Emsellem in view of Marchandise and Sugawara teaches wherein the coiled region and the spiral region are wound in a right-handed direction (see Sugawara per the rejection of claim 1 supra “The body of the antenna 11 is a right hand wound flat spiral coil having 2 turns that extend from a radially inner portion of the first closed end of 2 to the radially outer edge of the first closed end 2. At the radially outer edge of the first closed end of 2, the antenna continues in the form a right hand wound helix
Regarding claim 9, Emsellem in view of Marchandise and Sugawara teaches the invention as discussed above.
Emsellem in view of Marchandise and Sugawara as discussed above does not teach “wherein the spiral region is configured to cause a constructive interference in magnetic fields produced within the plasma production chamber” or “wherein the flat spiral region and the coiled region are configured to cause a constructive interference in magnetic fields produced within the plasma production chamber”.
Emsellem teaches it is known to configure the electromagnetic field generator of a plasma thruster to produce a stationary wave in a resonant cavity (this is a constructive interference condition) to provide the benefit of placing the electromagnetic energy maxima where desired ([0276] FIG. 25 is a schematic view in cross-section of a thruster according to another embodiment of the invention. The electromagnetic field generator 18 of FIG. 25 further comprises a housing 110 adapted to generate stationary electromagnetic waves in the resonant cavity 112. A housing 110 is defined as a system adapted to provide the resonant cavity 112 with microwave power through more than one connection means and with a defined phase relation between them. This housing 110 guides electromagnetic waves to the resonant cavity. 112 Therefore, the creation of stationary waves in the housing 110 provides stationary electromagnetic waves in the resonant cavity 112. Then, stationary electromagnetic waves allow to control the modes of the resonant cavity 112. Stationary waves can be selected to get electromagnetic energy maxima where desired, for instance along the axis where the plasma is confined or where the main chamber 6 passes).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Emsellem in view of Marchandise and Sugawara further with Emsellem’s teachings on configuring electromagnetic field generation means (the spiral and/or coiled regions of Sugawara) so as to cause a constructive interference in magnetic fields produced within the plasma production chamber to attain the benefit of placing the electromagnetic energy maxima where desired.
Regarding claim 21, per the rejection of claim 5 supra, Emsellem in view of Marchandise and Sugawara, teaches “A plasma production device comprising: (a) a plasma production chamber having a cylinder body, a first closed end and a second open end; (b) a magnet system comprising one or more radially-disposed magnets configured to establish a magnetic field within the plasma production chamber-arid, the magnetic field comprising magnetic field lines oriented parallel to a central longitudinal axis of the plasma production chamber, each of the one or more radially-disposed magnets producing a magnetic field of the same polarity within the plasma production chamber; (c) a propellant tank and a flow regulator in communication with the plasma production chamber and configured to deliver a gaseous propellant into the plasma production chamber; and (d) a radio freguencv (RF) antenna comprising a flat spiral region external to the plasma production chamber and disposed on an external surface of the first closed end, electrically coupled to an AC power source, and configured to deliver an RF energy to an interior region of the plasma production chamber to ionize the gaseous propellant and heat generated plasma by inductive heating; wherein a radius (Ri) of the production chamber is selected from a range between a minimum 
Regarding claim 22, Emsellem in view of Marchandise and Sugawara teaches the invention as discussed above.
Emsellem further teaches wherein the cylinder body has a length of 260mm ([0250] The following numerical values are exemplary of a thruster 1 providing an ejection speed above 20 km/s and a density of thrust higher than 100 N/m.sup.2. The tube is a tube of BN, having an internal diameter of 40 mm, an external diameter of 48 mm and a length of 260 mm.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Emsellem in view of Marchandise and Sugawara to have the cylinder body have a length of 20-75 mm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC 
Regarding claim 23, Emsellem in view of Marchandise and Sugawara teaches the invention as discussed above.
Emsellem further teaches wherein the plasma production chamber radius (Rl) is 20mm ([0250] The following numerical values are exemplary of a thruster 1 providing an ejection speed above 20 km/s and a density of thrust higher than 100 N/m.sup.2. The tube is a tube of BN, having an internal diameter of 40 mm, an external diameter of 48 mm and a length of 260 mm.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Emsellem in view of Marchandise and Sugawara to have the plasma production chamber radius (Rl) be 5-20 mm since it has been held that “where the only difference between the prior art and the 
Regarding claim 24, Emsellem in view of Marchandise and Sugawara teaches the invention as discussed above.
The recitation of “wherein the magnet system produces a minimum magnetic field strength of 250-400 Gauss” would be the result of operating the magnet system of Emsellem with sufficient current to create a magnetic field > 250 Gauss and then measuring the field at a sufficient distance from the current to have a value of 250-400 Gauss.  Since, the recited limitations are the result of operating the apparatus of Emsellem in view of Marchandise and Sugawara as discussed above without additional 
Further, the magnetic field strength is a function of position, and applicant has not defined the position or range of positions at which the magnetic field is to be considered.  In particular, at long ranges, the minimum magnetic field strength of applicant’s invention would be nearly 0 Gauss.
Regarding claims 27, 29, and 30, Emsellem in view of Marchandise and Sugawara teaches the invention as discussed above.
Per the rejection of claims 1, 15, and 19, Emsellem in view of Marchandise and Sugawara also teaches the added limitations of claims 27, 29, and 30

Claims 20, 25, and 14 (claim 14 depends from 20) are rejected under 35 U.S.C. 103 as being unpatentable over Emsellem in view of Marchandise, Sugawara, and Gilland “Helicon Wave Physics Impacts On Electrodeless Thruster Design”.
Regarding claim 14
Emsellem in view of Marchandise and Sugawara as discussed above does not teach wherein the RF energy has a frequency of < 25% of the Electron Cyclotron Resonance (ECR) frequency
Gilland teaches operating the helicon antenna with an RF source providing RF energy with a frequency in the 10-100’s of MHz (Abstract “Helicon wave plasma sources inherently require an applied magnetic field of .01-0.1 T, an antenna properly designed to couple to the helicon wave in the plasma, and an rf power source in the 10-100’s of MHz, depending on propellant choice”)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Emsellem in view of Marchandise and Sugawara with Gilland’s teachings on helicon plasma generation since Gilland teaches “Helicon wave plasma sources inherently require … an rf power source in the 10-100’s of MHz, depending on propellant choice”.
Depending on whether the upper or low bound for the range of frequencies taught by Gilland is used, the frequency range recited by Gilland is between 1/80th and 1/90th of the ECR frequency for the embodiment of Fig. 1 of Emsellem (the thruster of Emsellem Fig. 9 is a derivative of the thruster as taught in Fig. 1 of Emsellem and is construed as being the same as the thruster of Fig. 1 unless otherwise taught by Emsellem) (for comparison with Gilland, per the rejection of claim 1 supra, Emsellem teaches the electron cyclotron frequency for the thruster of Fig. 1 (Fig. 9 of Emsellem is a derivative of the thruster of Fig. 1) is between 900 MHz and 80GHz “The oscillating field is ionizing field, with a frequency fE1 in the microwave range, that is between 900 MHz and 80 GHz. The frequency of the electromagnetic field is preferably adapted to 
Regarding claims 20 and 25, Emsellem in view of Marchandise and Sugawara teaches the invention as discussed above.
Emsellem in view of Marchandise and Sugawara as discussed does not teach wherein the plasma production device comprises a helicon antenna.
Emsellem teaches wherein the plasma production device comprising a helicon antenna  ([0291}FIG. 35 comprises an injector 8 and an ionizer 124. The ionizer 124 of FIG. 35 comprises at least a helicon antenna 146 connected to a high frequency generator 140. FIG. 35 also comprises a tenth magnetic field generator 148 adapted to generated a tenth magnetic field generator substantially parallel to the axis 4 of the main chamber 6. Helicon type antenna and frequency are of interest as they allow to produce high density plasma).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Emsellem in view of Marchandise and Sugawara further with Emsellem’s teachings on helicon plasma generation to facilitate providing a high density plasma.
Emsellem in view of Marchandise and Sugawara as discussed above does not teach wherein the RF energy has sufficiently low a frequency in a range of 3-300 MHz to avoid a resonant effect with particle motions in the generated plasma.
Gilland teaches operating the helicon antenna with an RF source providing RF energy with a frequency in the 10-100’s of MHz (Abstract “Helicon wave plasma sources inherently require an applied magnetic field of .01-0.1 T, an antenna properly  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Emsellem in view of Marchandise and Sugawara with Gilland’s teachings on helicon plasma generation since Gilland teaches “Helicon wave plasma sources inherently require … an rf power source in the 10-100’s of MHz, depending on propellant choice”.
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Emsellem in view of Marchandise, Sugawara, and Gilland with the recited RF energy frequency ranges since it has been held that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05 I.
Regarding claim 14, Emsellem in view of Marchandise, Sugawara and Gilland teaches the invention as discussed above.
Emsellem in view of Marchandise, Sugawara and Gilland as discussed above also teaches wherein the RF energy has a frequency of < 25% of the Electron Cyclotron Resonance (ECR) frequency. Depending on whether the upper or low bound for the th and 1/90th of the ECR frequency for the embodiment of Fig. 1 of Emsellem (the thruster of Emsellem Fig. 9 is a derivative of the thruster as taught in Fig. 1 of Emsellem and is construed as being the same as the thruster of Fig. 1 unless otherwise taught by Emsellem) (for comparison with Gilland, per the rejection of claim 1 supra, Emsellem teaches the electron cyclotron frequency for the thruster of Fig. 1 is between 900 MHz and 80GHz “The oscillating field is ionizing field, with a frequency fE1 in the microwave range, that is between 900 MHz and 80 GHz. The frequency of the electromagnetic field is preferably adapted to the local value of the magnetic field, so that an important or substantial part of the ionizing is due to the electron cyclotron resonance”)

Claims 18 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Emsellem in view of Marchandise, Sugawara, and Castillo Acero 2018/0310393.
Regarding claim 18, Emsellem in view of Marchandise and Sugawara teaches the invention as discussed above.
Emsellem in view of Marchandise and Sugawara as discussed above does not teach wherein the magnet device further comprises at least one planar magnet disposed upstream of the first closed end, wherein the at least one planar magnet produces a magnetic field of the same polarity within the plasma production chamber as the one or more radially-disposed magnets, and wherein the magnetic field of the at least one planar magnet comprises magnetic field lines parallel to the longitudinal axis of the plasma production chamber.
Castillo Acero teaches a magnet system device further comprising at least one planar magnet (17) disposed behind disposed upstream of a first closed end (see Fig. 1, the upstream end of 20), wherein the at least one planar magnet produces a magnetic field of the same polarity within the plasma production chamber as the one or more radially-disposed magnets (see Fig. 2), and wherein the magnetic field of the at least one planar magnet comprises magnetic field lines parallel to the longitudinal axis of the plasma production chamber (see Fig. 2)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Emsellem in view of Marchandise and Sugawara with Castillo Acero’s teachings on magnet systems for electric thrusters to facilitate improved ionization within the plasma chamber ([0046] Finally, a ring-shaped magnet 17 is located around the central cathode 13 placed at the closed end of the discharge chamber. [0047] Such a configuration of permanent magnets produces a spatially periodic pattern of magnetic fields lines inside the discharge chamber 11, where the magnetic field lines connect the surfaces of the nearby magnets. The electrons perform a complex motion inside the discharge chamber where they are accelerated along the electric field lines indicated by the dotted lines in FIG. 2 and also confined by the multiple magnetic-bottle field lines (not shown in FIG. 2). This combination of electron trapping and acceleration reduces the collisional mean free path increasing ionizing collisions with neutral gas atoms)
Regarding claim 28
Per the rejection of claim 18 supra, Emsellem in view of Marchandise, Sugawara, and Castillo Acero teaches wherein the magnet system further comprises a planar magnet.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Emsellem in view of Marchandise, Sugawara, and Emsellem 7,461,502 (hereinafter referred to as Emsellem ‘502)
Regarding claim 26, Emsellem in view of Marchandise and Sugawara teaches the invention as discussed above.
Emsellem in view of Marchandise and Sugawara as discussed above does not teach wherein the AC power source has a power of 25-500 W.
Emsellem ‘502 teaches a thruster of the type shown in the Fig. 1 of Emsellem (the thruster of Emsellem Fig. 9 is a derivative of the thruster as taught in Fig. 1 of Emsellem and is construed as being the same as the thruster of Fig. 1 unless otherwise taught by Emsellem) (Fig. 1 of Emsellem and Fig. 1 of Emsellem ‘502 teach the same thruster) may be operated with a total AC power of 199-224 Watts (see Emsellem ‘502 Table 1 col. 14).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Emsellem in view of Marchandise, Sugawara with an AC power source having a power of 199-224 Watts since Emsellem ‘502 teaches that a thruster of the type shown in Fig. 1 of Emsellem (the thruster of Emsellem Fig. 9 is a derivative of the thruster as taught in Fig. 1 of Emsellem and is 
It would have been obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Emsellem in view of Marchandise, and Sugawara with the recited ranges for the power of the AC source since it has been held that “In the case where the claimed ranges since it has been held that “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Response to Arguments
Applicant’s arguments with regards to the minimum and maximum radius of the production chamber recited in the rejections of claims 1 and 21 have been considered but are not persuasive.  Applicant’s evidence that the recitation is directed towards structure are the results of the manner of operating the device.  In particular recited efficiency is a result of manner of operating the device as taught by Emsellem in view of Marchandise and Sugawara so that its chamber radius is between the recited minimum and maximum limits.
Applicant’s arguments with regards to the recitations of “a primary source of thrust by ambipolar acceleration of the ions” “the inductive heating to maximize the amount of propellant that is ionized and to maximize the amount of plasma heated” and “complete orbits of the ions and electrons in the production chamber” has been considered and addressed in the current rejections of claims 1 and 21 supra.
Applicant’s arguments with regards to the recitations of “a magnetic field strength that is continuously decreasing from a first closed end to the second open end” have been addressed by the use of the embodiment of Fig. 9 of Emsellem.  Applicant’s arguments against the use of the embodiment of Fig. 9 of Emsellem have been addressed in the rejections of claims 1 and 21 supra.
Applicants arguments with regards to Sugawara appear to be directed at an embodiment of Sugawara that was not used in the rejection.  The rejections of claims 1 and 21 supra make it clear that Fig. 1 and Fig. 3 are the embodiments being used in the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792.  The examiner can normally be reached on Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741